            Case 2:19-cv-01945-AC Document 30 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FORREST KENDRID,                                    No. 2:19-cv-1945 AC P
12                        Plaintiff,
13             v.                                         ORDER
14    J. TAPIA,
15                        Defendant.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 20, 2020, a settlement conference in this action was held before

19   the undersigned. This action settled.

20            On March 9, 2021, plaintiff filed a letter with the court requesting information regarding

21   the status of the payment of his settlement money. Plaintiff is informed that it can take up to six

22   months from the date of the settlement conference for settlement money to be paid.

23            Six months from October 20, 2020 has not passed. If plaintiff has not received his

24   settlement money by April 20, 2021, he shall inform the court.

25   ////

26   ////

27   ////

28   ////
                                                         1
        Case 2:19-cv-01945-AC Document 30 Filed 03/16/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the matters raised in plaintiff’s March 9,

 2   2021 letter are deemed resolved.

 3   Dated: March 16, 2021

 4

 5

 6
     Ken1945.ord
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
